                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                3:21-cv-00058-DSC

CONNIE JOANN BAKER,                 )
                                    )
            Plaintiff,              )
                                    )
vs.                                 )
                                    )                         ORDER
                                    )
NATIONAL FOOTBALL LEAGUE            )
INC./ENTEPRISES, et al.,            )
                                    )
            Defendants.             )
___________________________________ )

       THIS MATTER is before the Court on its review of the docket in this matter.

       Pro se Plaintiff Connie Joann Baker (“Plaintiff”) filed a complaint on February 5, 2021, on

behalf of the Estate of Donnell K. Baker (“Decedent”) against Defendants for their alleged reckless

discard for the health and safety of Decedent causing his death. [Doc. 1]. On February 19, 2021,

the Court addressed Plaintiff’s motion to proceed in forma pauperis. [Docs. 2, 3]. Finding Plaintiff

failed to provide sufficient information for determination of the motion, the Court ordered that

Plaintiff had 14 days to either submit an Amended Application or to pay the filing file. [Doc. 3].

The Court further ordered that, should Plaintiff fail to either timely pay the fee or submit an

Amended Application, this action would be dismissed without prejudice. [Id.]. Plaintiff has failed

to comply with the Court’s Order. As such, the Court will dismiss this action.

       IT IS, THEREFORE, ORDERED that this action is hereby DISMISSED without

prejudice. The Clerk is instructed to terminate this proceeding.

                                             Signed: March 26, 2021




       Case 3:21-cv-00058-RJC-DSC Document 4 Filed 03/26/21 Page 1 of 1
